DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-15, 18-21, 23-29, 32, and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 13 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation device as recited by independent claim 13, comprising:
a gas turbine engine comprising: 
a rotor shaft; 
a high pressure compressor driven by the rotor shaft, the high pressure compressor comprising rotor blades attached to the rotor shaft; and 
a casing around the rotor shaft; one or more permanent magnets attached to the rotor shaft; 
one or more coils attached to the casing; 
a power supply; 
an aircraft electrical system; 
a switch connecting the power supply to the coils when the power generation device is operating as a motor and connecting the aircraft electrical system to the coils when the power generation device is operating as a generator; and 
the aircraft electrical system connected to the coils, wherein: 
the aircraft electrical system receives electrical power when: 
the gas turbine engine is running in a combustion mode so as to turn the rotor shaft and the permanent magnets on the rotor shaft, and 
one or more first magnetic fields generated by the one or more permanent magnets interact with the one or more coils: or the rotor shaft turns: 
the one or more coils generate one or more second magnetic fields in response to current supplied from the power supply and the one or more first magnetic fields interact with the one or more second magnetic fields: and 
so as to reduce or prevent thermal bowing of the rotor shaft in a temperature gradient when the gas turbine engine is cooling down after shutdown of the gas turbine engine.

With respect to claim 18 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an aircraft as recited by independent claim 18, comprising:
a power generation device, comprising: 
a gas turbine engine including a rotor shaft and a first casing around the rotor shaft; wherein: 
the rotor shaft has a first longitudinal axis and a first outer surface, 
the first casing has a first inner surface facing the first outer surface and the first longitudinal axis; 
a transmission connecting the rotor shaft to a gearbox, the transmission comprising a drive shaft and a second casing around the drive shaft; wherein: 
the drive shaft has a second longitudinal axis and a second outer surface, 
the second casing has a second inner surface facing the second outer surface and the second longitudinal axis; 
a plurality of permanent magnets disposed in one or more magnet pairs each including a first magnet and a second magnet; 
a plurality of coils disposed in one or more coil pairs each including a first coil and a second coil, wherein: 
the first magnet and the second magnet are attached at diametrically opposite positions on at least one of the first outer surface or the second outer surface, 
the first coil and the second coil are attached at diametrically opposite positions on at least one of the first inner surface or the second inner surface, and 
the first magnet has a north polarity facing the first inner surface or the second inner surface and the second magnet has a south polarity facing the first inner surface or the second inner surface; and 
an aircraft electrical system connected to the coils when the power generation device is operating as a generator, wherein: 
the aircraft electrical system receives electrical power generated using the plurality of coils when: 
the gas turbine engine is running in a combustion mode so as to turn the permanent magnets on at least one of the rotor shaft or the drive shaft, and 
first magnetic fields generated by the plurality of permanent magnets interact with the plurality of coils.

With respect to claim 19 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a  power generation device as recited by independent claim 19, comprising:
a gas turbine engine including a rotor shaft and a first casing around the rotor shaft; 
a transmission connecting the rotor shaft to a gearbox, the transmission comprising a drive shaft and a second casing around the drive shaft; and 
a brushless direct current (DC) generator, wherein the brushless DC generator comprises: 
a plurality of permanent magnets, wherein: 
the plurality of permanent magnets are attached to at least one of the rotor shaft or the drive shaft; 
a plurality of coils, wherein: 
the plurality of coils are attached to at least one of the first casing or the second casing; and 
an aircraft electrical system connected to the coils, wherein: 
the aircraft electrical system receives electrical power comprising a direct current generated by the brushless DC generator when: 
the gas turbine engine is running so as to turn the permanent magnets on at least one of the rotor shaft or the drive shaft, and 
magnetic fields generated by the permanent magnets interact with the coils.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832